UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
MATTHEW MCDERMOTT,                     :           17cv9230 (DLC)
                                       :
                         Plaintiff,    :       MEMORANDUM OPINION
                                       :            AND ORDER
               -v-                     :
                                       :
MONDAY MONDAY, LLC,                    :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

    On February 22, 2018, this Court denied the defendant’s

motion for attorney’s fees in this case.   McDermott v. Monday

Monday, 17cv9230 (DLC), 2018 WL 1033240 (S.D.N.Y Feb. 22, 2018)

(“February 22 Opinion”).   Over a month later, plaintiff’s

counsel filed a motion pursuant to Fed. R. Civ. P. 60 objecting

to the use of the term “copyright troll” in the February 22

Opinion to describe plaintiff’s counsel.   He requests that the

term be “redacted” from the February 22 Opinion.    The request is

denied.



                            BACKGROUND

    Plaintiff’s counsel, Richard Liebowitz, has filed over 700

cases in this district since 2016 asserting claims of copyright

infringment.   The instant action was among their number.    In

this action, the plaintiff sued an Idaho limited liability
company based on the assertion that it had displayed the

plaintiff’s copyrighted photograph on its website.    The

defendant was served on November 30.    Despite his obligation to

do so, Mr. Liebowitz did not file on ECF either an affidavit

reflecting service of the complaint or proof that he had served

the initial pretrial conference notice on the defendant.

    Moreover, despite the assertion in the complaint that the

defendant “transacts business in New York,” it appears that the

defendant does not do so.    On January 17, the defendant moved to

dismiss for lack of personal jurisdiction.    McDermott, 2018 WL

1033240, at *1.   See also 17cv9230, ECF No. 12.   Before

opposition to the motion was due, the plaintiff voluntarily

dismissed his suit.   That same day, the defendant sought

attorney’s fees and costs.    McDermott, 2018 WL 1033240, at *1.

See also 17cv9230, ECF No. 18.    In his opposition to the motion

for attorney’s fees and costs, Mr. Liebowitz did not suggest

that he had any non-frivolous reason to believe that there was

personal jurisdiction over the defendant in this district.      For

the reasons described in the February 22 Opinion, the Court in

an exercise of its discretion denied the defendant’s motion and

declined to award fees against Mr. Liebowitz “on this occasion.”

McDermott, 2018 WL 1033240, at *3.    The February 22 Opinion

warned that should Mr. Liebowitz file any other action in this

district against a defendant over whom there is no non-frivolous

                                  2
basis to find that there is personal jurisdiction, “the outcome

may be different.”   Id.

     Despite the exercise of restraint in declining to impose

sanctions against Mr. Liebowitz, Mr. Liebowitz has brought this

motion.1   He objects to the description in the February 22

Opinion of Mr. Liebowitz as a known copyright troll, id. at *3,

and requests that the February 22 Opinion with that term

“redacted.”



                              DISCUSSION

     Mr. Liebowitz brings his motion pursuant to Rule 60(b)(1)

or 60(b)(6).   Neither of these provisions applies.    Each of them

provides a limited avenue for relief from a judgment.       Here, the

plaintiff seeks no relief from the judgment; it voluntarily

dismissed this action.     Mr. Liebowitz is certainly not

requesting that this Court revisit its decision to refrain from

imposing sanctions upon him.

     Under Rule 60, a court

     may relieve a party or its legal representative from a
     final judgment, order, or proceeding for the following
     reasons:

           (1) mistake, inadvertence, surprise, or excusable
           neglect;


1 On March 16, 2018, the Court denied the defendant’s motion for
reconsideration of the decision denying the request for
sanctions.

                                   3
            . . .

            (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).    Relief under Rule 60(b) is “generally

not favored and is properly granted only upon a showing of

exceptional circumstances.”     Insurance Co. of N. Am. v. Pub.

Serv. Mut. Ins. Co., 609 F.3d 122, 131 (2d Cir. 2010) (citation

omitted).

    While Rule 60(b)(6) represents a “grand reservoir of

equitable power to do justice in a particular case . . . that

reservoir is not bottomless.”     Stevens v. Miller, 676 F.3d 62,

67 (2d Cir. 2012) (citation omitted).    Accordingly, it is

“properly invoked only when there are extraordinary

circumstances justifying relief, when the judgment may work an

extreme and undue hardship . . . .”     Nemaizer v. Baker, 793 F.2d

58, 63 (2d Cir. 1986) (citation omitted).

    Moreover, Rule 60(b)(6) applies only “when the asserted

grounds for relief are not recognized in clauses (1)-(5) of the

Rule and there are extraordinary circumstances justifying

relief.”    Tapper v. Hearn, 833 F.3d 166, 172 (2d Cir. 2016)

(citation omitted).    Rule 60(b)(1) and Rule 60(b)(6) are

“mutually exclusive, such that any conduct which generally falls

under the former cannot stand as a ground for relief under the

latter.”    Stevens, 676 F.3d at 67 (citation omitted).   Thus,

“[w]here a party’s Rule 60(b) motion is premised on grounds

                                   4
fairly classified as mistake, inadvertence, or neglect, relief

under Rule 60(b)(6) is foreclosed.”   Id.

    Even if it were appropriate to consider this request for a

“redaction” under Rule 60, Mr. Liebowitz has failed to explain

what the refiling of the February 22 Opinion with a redaction

would accomplish.   He has also failed to demonstrate that any

modification to or redaction of the February 22 Opinion is

warranted.   His litigation strategy in this district fits

squarely within the definition of a copyright troll.

    The February 22 Opinion defined a copyright troll as

follows:

    In common parlance, copyright trolls are more focused
    on the business of litigation than on selling a
    product or service or licensing their copyrights to
    third parties to sell a product or service. A
    copyright troll plays a numbers game in which it
    targets hundreds or thousands of defendants seeking
    quick settlements priced just low enough that it is
    less expensive for the defendant to pay the troll
    rather than defend the claim.

McDermott, 2018 WL 1033240, at *3 n.4 (citation omitted).

    In the over 700 cases Mr. Liebowitz has filed since 2016,

over 500 of those have been voluntarily dismissed, settled, or

otherwise disposed of before any merits-based litigation.     In

most cases, the cases are closed within three months of the

complaint filing.   In some instances, cases were dismissed

because Mr. Liebowitz failed to prosecute his clients’ claims.

See, e.g., Vincheski v. University of Minnesota et al., 16cv4590

                                 5
(KBF), ECF No. 19 (S.D.N.Y. Sept. 9, 2016), (terminating the

action after plaintiff failed to amend her complaint pursuant to

a court order directing plaintiff to amend her complaint due to

deficiencies in the dismissed original complaint).      In other

cases, judges have noted Mr. Liebowitz’s unorthodox litigation

practices.   See, e.g., Cuffaro v. Nylon Media, Inc., 18cv1391

(GHW), ECF No. 11 (S.D.N.Y. Apr. 11, 2018) (noting that

plaintiff, in a sworn affidavit in support of a default

judgment, misstated key dates and urging “counsel for plaintiff

to use greater caution and to avoid such clear errors when

making submissions to the Court”); Kmonicek v. Daily Burn, Inc.,

17cv497 (KPF), ECF No. 23 (S.D.N.Y. June 15, 2017) (“The Court

is surprised to have received the above request [for an

extension to file a stipulation of dismissal], which was not at

all foreshadowed during yesterday’s telephone conference.      And

the Court is hesitant to grant the parties’ third extension

request in order to accommodate what appear to be ministerial

concerns not touching on the substance of the parties’

settlement.”) (emphasis in original) (each extension in the case

was requested by Mr. Liebowitz).       A number of Mr. Liebowitz’s

cases have been dismissed from the bench as frivolous.       See,

e.g., Cruz v. Am. Broad. Cos., 17cv8794 (LAK), 2017 WL 5665657,

at *2 n.11 (S.D.N.Y. Nov. 17, 2017) (Judge Kaplan noted that he

“awarded over $121,000 in attorney’s fees against a client of

                                   6
Mr. Liebowitz in three other, related copyright infringement

cases that were dismissed from the bench.) (citing Kanongataa v.

Am. Broad. Cos., 16cv7392 (LAK), 2017 WL 4776981, at *3

(S.D.N.Y. Oct. 4, 2017)).   Multiple courts, on their own

initiative, have ordered Mr. Liebowitz to show cause why he

should not be required to post security for costs as a condition

of proceeding further with an action.    See, e.g., Pereira v.

Kendall Jenner, Inc., 17cv6945 (RA), ECF No. 24 (S.D.N.Y. Jan.

4, 2018) (Mr. Liebowitz voluntarily dismissed the case before

responding to Judge Abrams’s Show Cause Order.); Cruz v. Am.

Broad. Cos., 17cv8794 (LAK), 2017 WL 5665657, (S.D.N.Y. Nov. 17,

2017) (Mr. Liebowitz informed the court that the parties had

settled the case before responding to Judge Kaplan’s Show Cause

Order.); Leibowitz v. Galore Media, Inc., 18cv2626 (RA) (HBP),

2018 WL 4519208 (S.D.N.Y. Sept. 20, 2018) (denying motion for

reconsideration of order to post security for costs); see also

Tabak v. Idle Media, Inc., 17cv8285 (AT), ECF No. 5 (S.D.N.Y.

Oct. 31, 2017) (Judge Torres ordered Mr. Liebowitz to show cause

why the action should not be transferred.    Mr. Liebowitz

voluntarily dismissed the case before responding to the Order to

Show Cause.); Reynolds v. Intermarkets, Inc., 17cv8795 (AT), ECF

No. 4 (S.D.N.Y. Nov. 14, 2017) (same).   Mr. Liebowitz has been

admonished for repeating arguments that “have no basis in law.”

Terry v. Masterpiece Advertising Design, 17cv8240 (NRB), 2018 WL

                                 7
3104091 at *2 (S.D.N.Y. June 21, 2018).     Mr. Liebowitz has also

been sanctioned for failing to comply with court orders and for

failing to produce materials during discovery.     Romanowicz v.

Alister & Paine, Inc., 17cv8937 (PAE) (KHP), ECF No. 24

(S.D.N.Y. June 22, 2018) (ordering Mr. Liebowitz to pay $200 to

the Clerk of Court as a consequence of his failure to comply

with an Order directing him to file an affidavit of service of a

Default Judgment);     Ferdman v. CBS Interactive, Inc., 17cv1317

(PGG), 2018 WL 4572241 (S.D.N.Y. Sept. 21, 2018) (discovery

sanctions).   Mr. Liebowitz has filed nearly 200 cases in this

district in 2018 alone, often times filing multiple cases on the

same day.

     Nevertheless, Mr. Liebowitz argues that his conduct does

not comport with the definition of term “copyright troll”

because copyright trolls engage in a narrower type of behavior:

specifically, multi-defendant John Doe litigation brought by the

copyright holders of pornographic material.     This argument is

unavailing.   First, simply because the term is also invoked in

another type of case does not preclude its application here.

Second, the article that Mr. Liebowitz cites for the proposition

that the term applies to enforcers of copyrights in pornography

explains that such practices are just “a particular kind of

copyright trolling.”    Matthew Sag, Copyright Trolling, An

Empirical Study, 100 IOWA L. REV. 1105, 1108 (2015) (emphasis

                                  8
added).   The article, and courts that cite it, define the

“essence of trolling” as something broader: “seeking quick

settlements priced just low enough that it is less expensive for

the defendant to pay the troll rather than defend the claim.”

Id.; see also Creazioni Artistiche Musicali, S.r.l. v. Carlin

America, Inc., 14cv9270 (RJS), 2017 WL 3393850, at *4 (S.D.N.Y.

Aug. 4, 2017).   As evidenced by the astonishing volume of

filings coupled with an astonishing rate of voluntary dismissals

and quick settlements in Mr. Liebowitz’s cases in this district,

it is undisputable that Mr. Liebowitz is a copyright troll.

    This Court has generally shown Mr. Liebowitz leniency,

despite his questionable tactics.       In this case, the Court

declined twice to award the defendant attorney’s fees.       In

another, the Court imposed a bond on Mr. Liebowitz’s client in

an amount that was less than a tenth of the request made by the

defendant.   See Reynolds v. Hearst, 17cv6720 (DLC), 2018 WL

1229840 (S.D.N.Y. Mar. 5, 2018).       In yet another, the Court

modified sanctions imposed on Mr. Liebowitz to “more directly

address the deficiencies in [his] performance . . . and deter

their repetition.”   Steeger v. JMS Cleaning Services, LLC,

17cv8013 (DLC), 2018 WL 1363497, at *3 (S.D.N.Y. Mar. 15, 2018).

    In this case, the February 22 Opinion used an apt term to

describe Mr. Liebowitz’s copyright litigation practice.       He has

not shown that doing so has burdened him with any undue and

                                   9
extreme hardship.   Press coverage that accurately summarizes the

status and outcomes of Mr. Liebowitz’s cases in this District

does not present an undue and extreme hardship.   Nor does Mr.

Liebowitz explain what the reissuance of the February 22 Opinion

with a redaction would accomplish.



                            CONCLUSION

    Mr. Liebowitz’s March 29 motion to redact the term

“copyright troll” from the February 22 Opinion is denied.


Dated:   New York, New York
         October 26, 2018


                              ____________________________
                                      DENISE COTE
                              United States District Judge




                                10
